DETAILED ACTION
Claims 1-3, 5-6, 8-12 and 16-21 are pending.  Claims 1 and 11 are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/22/2021 has been entered.
 
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 6, 10-11, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2010/0318837 to Murphy et al. ("Murphy") in view of U.S. Patent No. 7,908,505 to Malik et al. (“Malik”) and further in view of U.S. Publication No. 2019/0377625 to Chintalapati et al. (“Chintalapati”).

	Regarding claim 1, Murphy discloses:
	A method, comprising:
communicating with a sensor that monitors a system or application with which a  virtual machine is associated (Murphy: Paragraph [0017], “the nodes 102 may include any sort of computing devices known in the art, such as, for example, personal computers (PCs), laptops, servers, mainframes, phones, personal digital assistants (PDAs), set-top boxes, and data centers. In one implementation, multiple nodes 102 are implemented on one computing device as , and communicating with the sensor comprises receiving information collected and/or generated by the sensor concerning the operation of the system or application that is monitored by the sensor (Murphy: Paragraph [0012], "[t]he nodes provide data, including data gathered by sensors or software components, to the monitoring computing device"; Paragraph [0014], "once the failure model is determined to be sufficiently reliable, it is deployed and used on live node data"; and Paragraph [0018], “Each node 102 comprises one or more software and/or hardware components as well as at least one sensor 104 for at least one of the hardware/software components or for the environment including the node 102”);
based on the comparing, determining, with a machine learning process, that the information indicates the presence of an anomaly in the operation of the system or application (Murphy: Paragraph [0025], "[t]he node data 108 includes a temperature value and the ruleset does not include any rules relating to temperature, the failure model 112 can create a plurality of rules associating a “failure” result with exceeding a certain temperature threshold"; Paragraph [0012], "[t]he monitoring computing device then uses the received node data to build a failure model, and uses the failure model to predict failures of the nodes"; Paragraph [0013], “the monitoring computing device may also use the failure predictions to further build and refine the failure model. For example, the monitoring computing device can gather node data received at a time subsequent to the making of the failure predictions and compare the failure predictions to the subsequent node data to determine if node failure(s) actually occurred. This establishes a feedback loop for detecting false positives. The monitoring computing device may then update the failure model based on the results of the comparisons”; and Paragraph [0014], "once the failure model is determined to be sufficiently reliable, it is deployed and used on live node data"; wherein the comparison uses the failure model to determine and the failure model is a model using a feedback loop to learn from the past and will therefore be a machine learning process);
after the anomaly is indicated, generating a prediction, based upon the indicated anomaly, (Murphy: Paragraph [0012], "[t]he monitoring computing device then uses the received node data to build a failure model, and uses the failure model to predict failures of the nodes") as to when the system or application is expected to fail (Murphy: Paragraph [0012], "[t]he predictions generated can include hardware and software failures, as well as well as estimated times that the failures will occur"), and the prediction is generated by the sensor (Murphy: Paragraph [0012], "[t]he nodes provide data, including data gathered by sensors or software components, to the monitoring computing device"; Paragraph [0014], "once the failure model is determined to be sufficiently reliable, it is deployed and used on live node data"; Paragraph [0018], “Each node 102 comprises one or more software and/or hardware components as well as at least one sensor 104 for at least one of the hardware/software components or for the environment including the node 102”; and Paragraph [0012], "[t]he monitoring computing device then uses the received node data to build a failure model, and uses the failure model to predict failures of the nodes"; wherein by indicating the sensor generates a prediction the sensor is no longer just for sensing and no longer holds the meaning of being merely a sensor for sensing, but a computing device that senses and predicts; therefore, Murphy teaches both these functions and as a whole can be mapped to the “sensor” claimed);
after generating the prediction as to when the system or application is expected to fail, creating a data protection plan to address the anomaly, and the data protection plan comprises a plurality of proactive data protection actions to be implemented over a period of time, and to be implemented in a particular relation to each other (Murphy: Paragraph [0004], “Based on these predictions, the monitoring computing device or a monitoring application of a computing device determines preventative repair or backup actions to perform on the nodes and either performs the actions or instructs the nodes to perform the actions”; Paragraph [0031] “Thus, upon obtaining failure predictions 114, the state machine analyzes the failure predictions 114 to determine which failure types the failure predictions 114 are associated with and/or which node(s) 102 the failure predictions 114 are associated with. The state machine then selects rules and/or definitions associated with one or both of the failure type(s) and/or node(s) 102 associated with the failure predictions 114 and selects repair or backup actions 118 based on the outcomes of those rules and/or definitions. In one implementation, the rules and/or definitions also take into account an estimated time to failure of failure predictions 114 and select different repair and/or backup actions 118 based on the estimated time to failure”; and Paragraph [0032], “In various implementations, the state machine also prioritizes among repair or backup actions 118. The monitoring computing device 110 may have limited processing power or ability to simultaneously handle multiple repair or backup actions 118. Some of these repair or backup actions 118 may in turn be more important than others. Also, some failures may be more serious and/or urgent than others. Thus, based on the type of failure, the estimated time to failure, and/or the type of repair or backup action, the state machine assigns a priority to each determined/selected repair or backup action 118. In some implementations, the repair or backup actions 118 are then queued based on their priorities and are performed in order of their place within the queue. Thus, if the state machine does not have the ability to perform all the repair or backup actions 118, the most important repair or backup actions 118 will still be performed”); and
implementing, prior to failure of the system or application, a portion of the data protection plan that proactively protects data associated with the virtual machine (Murphy: Paragraph [0012], "[b]ased on the failure predictions, the monitoring computing device may also determine repair and/or backup actions for nodes associated with the failure predictions. In that case, the monitoring computing device then performs the repair or backup actions, instructs the nodes to perform the repair or backup actions, or performs the repair or backup actions in conjunction with the nodes").

However, Murphy does not appear to expressly teach:
comparing the information received from the sensor, to a standard; and

However, in the same field of endeavor, Malik teaches:
comparing the information received from the sensor, to a standard (Malik: Summary and Col. 9, lines 31-47, disclosing comparing temperatures and voltages to thresholds for the purposes of predicting failure");

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Murphy to include making a comparison to determine the anomaly as taught by Malik.  One of ordinary skill in the art would have been motivated to make this modification in order to predict failures and provide warning. (Malik: Summary and Col. 9, lines 31-47).

However, the Murphy/Malik combination does not appear to teach:
by causing migration of the virtual machine to another storage node or site that would be unaffected by the failure.

However, in the same field of endeavor, Chintalapati teaches:
by causing migration of the virtual machine to another storage node or site that would be unaffected by the failure (Chintalapati: Paragraph [0038], “A node failure prediction algorithm creation platform 470 may access a node historical state data store 472 containing historical node state data including at least one metric that represents a health status or an attribute of a node during a period of time prior to a node failure. The algorithm creation platform 470 may use that data to generate a "machine learning" trained node failure prediction algorithm that can be provided to the virtual machine assignment platform 450. The virtual machine assignment platform 450 may use the machine learning trained node failure prediction algorithm along with information from an active node data store 452 to calculate node failure probability scores for each of the computing nodes 410. The scores can then be used to move existing virtual machines from less healthy nodes to more healthy nodes (e.g., VM A might be moved from computing node 2 to computing node 1 as illustrated in FIG. 4). In this way, the fault-prediction algorithm may improve virtual machine availability post-allocation by proactively migrating live virtual machines residing on high-risk nodes to nodes with lower risks”; wherein lower risk encompasses no risk and therefore can include unaffected by a failure or a predicted failure).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Murphy/Malik combination to include the proactive data protection action comprising switching the virtual machine to a different storage node or site as taught by Chintalapati.  One of ordinary skill in the art would have been motivated to make this modification because it will improve virtual machine availability by using lower risk nodes. (Chintalapati: Paragraph [0103]).

Regarding claim 3, the Murphy/Malik/Chintalapati combination teaches each of the limitations of claim 1 as discussed in more detail above, and Murphy further teaches:
	wherein the proactive data protection action comprises increasing a rate at which the system or application is backed up (Murphy: Paragraph [0012], "[t]he predictions generated can include hardware and software failures").
	
Regarding claim 6, the Murphy/Malik/Chintalapati combination teaches each of the limitations of claim 1 as discussed in more detail above, and Murphy further teaches:
mapping the indicated anomaly to one or more corresponding proactive data protection actions, and mapping the indicated anomaly to an expected remaining life of the system or application (Murphy: Paragraph [0012], "[b]ased on the failure predictions, the monitoring computing device may also determine repair and/or backup actions for nodes associated with the failure predictions").

Regarding claim 10, the Murphy/Malik/Chintalapati combination teaches each of the limitations of claim 1 as discussed in more detail above, and Murphy further teaches:
wherein implementation of the proactive data protection action is automatically triggered by a determination that an anomaly is present (Murphy: Paragraph [0057], "the node receives instructions to perform a repair or backup action, block 506, from the monitoring computing device in response to a failure model of the monitoring computing device predicting, based on the provided node data, that a failure is likely to occur. The node then performs the repair or backup action, block 508, specified by the instructions to mitigate, work around, or overcome the likely failure").

Regarding claim 11, Murphy discloses:
	A non-transitory storage medium having stored therein instructions which are executable by one or more hardware processors to perform operations (Murphy: Paragraph [0044], “Thus, memory/storage 302 includes volatile and nonvolatile, removable and non-removable media implemented in any method or technology for storage of information, such as computer readable instructions, data structures, program modules, or other data. System memory, removable storage, and non-removable storage are all examples of computer storage media. Memory/storage 302 may include, but is not limited to, RAM, ROM, EEPROM, flash memory or other memory technology, CD-ROM, digital versatile disks (DVD) or other optical storage, magnetic cassettes, magnetic tape, magnetic disk storage or other magnetic storage devices, or any other medium which can be used to store the desired information and which can be accessed by node 102”) in a datacenter that comprises one or more virtual machines (Murphy: Paragraph [0017], “the nodes 102 may include any sort of computing devices known in the art, such as, for example, personal computers (PCs), laptops, servers, mainframes, phones, personal digital assistants (PDAs), set-top boxes, and data centers. In one implementation, multiple nodes 102 are implemented on one computing device as multiple hard drives of the computing device. In another implementation, one or more of the nodes 102 is implemented partially on multiple computing devices. In a further implementation, one or more of the nodes 102 are implemented on virtual machines of computing devices. In yet another implementation, the nodes 102 may be elements of a data center or a RAID configuration”) comprising:
	communicating with a sensor that monitors a system or application with which a virtual machine is associated, and communicating with the sensor comprises receiving information collected and/or generated by the sensor concerning the operation of the system or application that is monitored by the sensor (Murphy: Paragraph [0012], "[t]he nodes provide data, including data gathered by sensors or software components, to the monitoring computing device"; and Paragraph [0014], "once the failure model is determined to be sufficiently reliable, it is deployed and used on live node data");
	based on the comparing, determining, with a machine learning process, that the information indicates the presence of an anomaly in the operation of the system or application (Murphy: Paragraph [0025], "[t]he node data 108 includes a temperature value and the ruleset does not include any rules relating to temperature, the failure model 112 can create a plurality of rules associating a “failure” result with exceeding a certain temperature threshold"; Paragraph [0012], "[t]he monitoring computing device then uses the received node data to build a failure model, and uses the failure model to predict failures of the nodes"; Paragraph [0013], “the monitoring computing device may also use the failure predictions to further build and refine the failure model. For example, the monitoring computing device can gather node data received at a time subsequent to the making of the failure predictions and compare the failure predictions to the subsequent node data to determine if node failure(s) actually occurred. This establishes a feedback loop for detecting false positives. The monitoring computing device may then update the failure model based on the results of the comparisons”; and Paragraph [0014], "once the failure model is determined to be sufficiently reliable, it is deployed and used on live node data"; wherein the comparison uses the failure model to determine and the failure model is a model using a feedback loop to learn from the past and will therefore be a machine learning process);
	after the anomaly is indicated, generating a prediction, based upon the indicated anomaly, (Murphy: Paragraph [0012], "[t]he monitoring computing device then uses the received node data to build a failure model, and uses the failure model to predict failures of the nodes") as to when the system or application is expected to fail (Murphy: Paragraph [0012], "[t]he predictions generated can include hardware and software failures, as well as well as estimated times that the failures will occur"), and the prediction is generated by the sensor (Murphy: Paragraph [0012], "[t]he nodes provide data, including data gathered by sensors or software components, to the monitoring computing device"; Paragraph [0014], "once the failure model is determined to be sufficiently reliable, it is deployed and used on live node data"; Paragraph [0018], “Each node 102 comprises one or more software and/or hardware components as well as at least one sensor 104 for at least one of the hardware/software components or for the environment including the node 102”; and Paragraph [0012], "[t]he monitoring computing device then uses the received node data to build a failure model, and uses the failure model to predict failures of the nodes"; wherein by indicating the sensor generates a prediction the sensor is no longer just for sensing and no longer holds the meaning of being merely a sensor for sensing, but a computing device that senses and predicts; therefore, Murphy teaches both these functions and as a whole can be mapped to the “sensor” claimed); and
	after generating the prediction as to when the system or application is expected to fail, creating a data protection plan to address the anomaly, and the data protection plan comprises a plurality of proactive data protection actions to be implemented over a period of time, and to be implemented in a particular relation to each other (Murphy: Paragraph [0004], “Based on these predictions, the monitoring computing device or a monitoring application of a computing device determines preventative repair or backup actions to perform on the nodes and either performs the actions or instructs the nodes to perform the actions”; Paragraph [0031] “Thus, upon obtaining failure predictions 114, the state machine analyzes the failure predictions 114 to determine which failure types the failure predictions 114 are associated with and/or which node(s) 102 the failure predictions 114 are associated with. The state machine then selects rules and/or definitions associated with one or both of the failure type(s) and/or node(s) 102 associated with the failure predictions 114 and selects repair or backup actions 118 based on the outcomes of those rules and/or definitions. In one implementation, the rules and/or definitions also take into account an estimated time to failure of failure predictions 114 and select different repair and/or backup actions 118 based on the estimated time to failure”; and Paragraph [0032], “In various implementations, the state machine also prioritizes among repair or backup actions 118. The monitoring computing device 110 may have limited processing power or ability to simultaneously handle multiple repair or backup actions 118. Some of these repair or backup actions 118 may in turn be more important than others. Also, some failures may be more serious and/or urgent than others. Thus, based on the type of failure, the estimated time to failure, and/or the type of repair or backup action, the state machine assigns a priority to each determined/selected repair or backup action 118. In some implementations, the repair or backup actions 118 are then queued based on their priorities and are performed in order of their place within the queue. Thus, if the state machine does not have the ability to perform all the repair or backup actions 118, the most important repair or backup actions 118 will still be performed”); and
implementing, prior to failure of the system or application, a portion of the data protection plan that proactively protects data associated with the virtual machine (Murphy: Paragraph [0012], "[b]ased on the failure predictions, the monitoring computing device may also determine repair and/or backup actions for nodes associated with the failure predictions. In that case, the monitoring computing device then performs the repair or backup actions, instructs the nodes to perform the repair or backup actions, or performs the repair or backup actions in conjunction with the nodes") (Murphy: Paragraph [0012], "[b]ased on the failure predictions, the monitoring computing device may also determine repair and/or backup actions for nodes associated with the failure predictions. In that case, the monitoring computing device then performs the repair or backup actions, instructs the nodes to perform the repair or backup actions, or performs the repair or backup actions in conjunction with the nodes").

However, Murphy does not appear to expressly teach:
comparing the information received from the sensor, to a standard; and 
by causing migration of the virtual machine to another storage node or site that would be unaffected by the failure.

However, in the same field of endeavor, Malik teaches:
comparing the information received from the sensor, to a standard (Malik: Summary and Col. 9, lines 31-47, disclosing comparing temperatures and voltages to thresholds for the purposes of predicting failure");

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Murphy to include making a comparison to determine the anomaly as taught by Malik.  One of ordinary skill in the art would have been motivated to make this modification in order to predict failures and provide warning. (Malik: Summary and Col. 9, lines 31-47).

However, the Murphy/Malik combination does not appear to expressly teach:
by causing migration of the virtual machine to another storage node or site that would be unaffected by the failure.

However, in the same field of endeavor, Chintalapati teaches:
by causing migration of the virtual machine to another storage node or site that would be unaffected by the failure (Chintalapati: Paragraph [0038], “A node failure prediction algorithm creation platform 470 may access a node historical state data store 472 containing historical node state data including at least one metric that represents a health status or an attribute of a node during a period of time prior to a node failure. The algorithm creation platform 470 may use that data to generate a "machine learning" trained node failure prediction algorithm that can be provided to the virtual machine assignment platform 450. The virtual machine assignment platform 450 may use the machine learning trained node failure prediction algorithm along with information from an active node data store 452 to calculate node failure probability scores for each of the computing nodes 410. The scores can then be used to move existing virtual machines from less healthy nodes to more healthy nodes (e.g., VM A might be moved from computing node 2 to computing node 1 as illustrated in FIG. 4). In this way, the fault-prediction algorithm may improve virtual machine availability post-allocation by proactively migrating live virtual machines residing on high-risk nodes to nodes with lower risks”; wherein lower risk encompasses no risk and therefore can include unaffected by a failure or a predicted failure).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-transitory storage medium disclosed by Murphy/Malik combination to include the proactive data protection action comprising switching the virtual machine to a different storage node or site as taught by Chintalapati.  One of ordinary skill in the art would have been motivated to make this modification because it will improve virtual machine availability by using lower risk nodes. (Chintalapati: Paragraph [0103]).

Regarding claim 16, the Murphy/Malik/Chintalapati combination teaches each of the limitations of claim 11 as discussed in more detail above, and Murphy further teaches:
mapping the indicated anomaly to one or more corresponding proactive data protection actions (Murphy: Paragraph [0012], "[b]ased on the failure predictions, the monitoring computing device may also determine repair and/or backup actions for nodes associated with the failure predictions").

Regarding claim 20, the Murphy/Malik/Chintalapati combination teaches each of the limitations of claim 11 as discussed in more detail above, and Murphy further teaches:
wherein implementation of the proactive data protection action is automatically triggered by a determination that an anomaly is present (Murphy: Paragraph [0057], "the node receives instructions to perform a repair or backup action, block 506, from the monitoring computing device in response to a failure model of the monitoring computing device predicting, based on the provided node data, that a failure is likely to occur. The node then performs the repair or backup action, block 508, specified by the instructions to mitigate, work around, or overcome the likely failure").

Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy in view of Malik in view of Chintalapati and further in view of U.S. Patent No. 9,218,256 to Dash et al. (“Dash”).

Regarding claim 2, the Murphy/Malik/Chintalapati combination teaches each of the limitations of claim 1 as discussed in more detail above, and the Murphy/Malik/Chintalapati combination further teaches:
further comprising identifying another anomaly in a storage system located at the datacenter (Murphy: Paragraph [0017], “In yet another implementation, the nodes 102 may be elements of a data center or a RAID configuration”; and Paragraph [0018], “each node 102 comprises one or more software and/or hardware components as well as at least one sensor 104 for at least one of the hardware/software components or for the environment including the node 102. The sensors 104 may also comprise software and/or hardware and are used to gather performance-related node data 108 from one or more of a storage device (such as disk drives, flash memory, etc.), transmission hardware (such as router/switch components), a file system, an operating system, or an application. In one implementation, the sensors 104 may comprise anti-virus software. For example, the node data 108 gathered by the sensors 104 can include a load associated with at least one of the one or more nodes 102, an indicator from a performance monitor, a temperature associated with at least one of the one or more nodes 102, a context associated with at least one of the one or more nodes 102, a log associated with software failures or software failure rates, and/or a proximity between two or more of the one or more nodes 102 or between at least one of the one or more nodes 102 and another computing device”; and Paragraph [0033], “For example, if the failing node 102 is an element of a data center and the failure type is a disk failure, the logic can remove the node 102 from a listing of data center elements, instruct the node 102 to copy its data and load to another computing device and shut down, instruct the other computing device to receive the data and load and operate as an element of the data center, and add the other computing device to the listing of data center elements”) and monitored by another sensor and, based on the another anomaly implementing another proactive data protection action with respect to the storage system (Murphy: Paragraph [0031], "thus, upon obtaining failure predictions 114, the state machine analyzes the failure predictions 114 to determine which failure types the failure predictions 114 are associated with and/or which node(s) 102 the failure predictions 114 are associated with. The state machine then selects rules and/or definitions associated with one or both of the failure type(s) and/or node(s) 102 associated with the failure predictions 114 and selects repair or backup actions 118 based on the outcomes of those rules and/or definitions"; and Paragraph [0032], “in various implementations, the state machine also prioritizes among repair or backup actions 118. The monitoring computing device 110 may have limited processing power or ability to simultaneously handle multiple repair or backup actions 118. Some of these repair or backup actions 118 may in turn be more important than others. Also, some failures may be more serious and/or urgent than others. Thus, based on the type of failure, the estimated time to failure, and/or the type of repair or backup action, the state machine assigns a priority to each determined/selected repair or backup action 118”, wherein multiple failure types and failure predictions can be predicted where they can vary on which node it is related to and can be repaired in an ordered fashion). 

	However, the Murphy/Malik/Chintalapati combination does not appear to explicitly teach:
the another proactive data protection action comprises triggering a persistent memory to capture IOs directed to the storage system, logging the IOs, and replicating the IOs to a node other than a node associated with the failing storage system.

However, in the same field of endeavor, Dash teaches:
the another proactive data protection action comprises triggering a persistent memory to capture IOs directed to the storage system, logging the IOs, and replicating the IOs to a node other than a node associated with the failing storage system (Dash: Col 2, lines 34-41, “the node originally responsible for servicing the I/O operation may include a node within the data cluster. The failure may include a failure to write to the receiving data volume after the write has been recorded in the replication log. Shipping the I/O operation may include shipping an application I/O operation associated with servicing an application. The method may further include shipping the write preserved in the replication log to the other node”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Murphy/Malik/Chintalapati combination to include the proactive data protection action comprising capturing IOs, logging and replicating them on a different node as taught by Dash.  One of ordinary skill in the art would have been motivated to make this modification because it will prevent data inconsistencies and the methods described can assist in bettering performance overhead. (Dash: Col. 1, lines 7-32 and Col. 3, lines 22-35).

Regarding claim 17, the Murphy/Malik/Chintalapati combination teaches each of the limitations of claim 11 as discussed in more detail above, and the Murphy/Malik/Chintalapati combination further teaches:
identifying another anomaly in a storage system located at the datacenter (Murphy: Paragraph [0017], “In yet another implementation, the nodes 102 may be elements of a data center or a RAID configuration”; and Paragraph [0018], “each node 102 comprises one or more software and/or hardware components as well as at least one sensor 104 for at least one of the hardware/software components or for the environment including the node 102. The sensors 104 may also comprise software and/or hardware and are used to gather performance-related node data 108 from one or more of a storage device (such as disk drives, flash memory, etc.), transmission hardware (such as router/switch components), a file system, an operating system, or an application. In one implementation, the sensors 104 may comprise anti-virus software. For example, the node data 108 gathered by the sensors 104 can include a load associated with at least one of the one or more nodes 102, an indicator from a performance monitor, a temperature associated with at least one of the one or more nodes 102, a context associated with at least one of the one or more nodes 102, a log associated with software failures or software failure rates, and/or a proximity between two or more of the one or more nodes 102 or between at least one of the one or more nodes 102 and another computing device”; and Paragraph [0033], “For example, if the failing node 102 is an element of a data center and the failure type is a disk failure, the logic can remove the node 102 from a listing of data center elements, instruct the node 102 to copy its data and load to another computing device and shut down, instruct the other computing device to receive the data and load and operate as an element of the data center, and add the other computing device to the listing of data center elements”) and monitored by another sensor and, based on the another anomaly, implementing another proactive data protection action with respect to the storage system (Murphy: Paragraph [0031], "thus, upon obtaining failure predictions 114, the state machine analyzes the failure predictions 114 to determine which failure types the failure predictions 114 are associated with and/or which node(s) 102 the failure predictions 114 are associated with. The state machine then selects rules and/or definitions associated with one or both of the failure type(s) and/or node(s) 102 associated with the failure predictions 114 and selects repair or backup actions 118 based on the outcomes of those rules and/or definitions"; and Paragraph [0032], “in various implementations, the state machine also prioritizes among repair or backup actions 118. The monitoring computing device 110 may have limited processing power or ability to simultaneously handle multiple repair or backup actions 118. Some of these repair or backup actions 118 may in turn be more important than others. Also, some failures may be more serious and/or urgent than others. Thus, based on the type of failure, the estimated time to failure, and/or the type of repair or backup action, the state machine assigns a priority to each determined/selected repair or backup action 118”, wherein multiple failure types and failure predictions can be predicted where they can vary on which node it is related to and can be repaired in an ordered fashion).

	However, the Murphy/Malik/Chintalapati combination does not appear to teach:
the another proactive data protection action comprises triggering a persistent memory to capture IOs directed to the storage system, logging the IOs, and replicating the IOs to a node other than a node associated with the failing storage system.

However, in the same field of endeavor, Dash teaches:
the another proactive data protection action comprises triggering a persistent memory to capture IOs directed to the storage system, logging the IOs, and replicating the IOs to a node other than a node associated with the failing storage system (Dash: Col 2, lines 34-41, “the node originally responsible for servicing the I/O operation may include a node within the data cluster. The failure may include a failure to write to the receiving data volume after the write has been recorded in the replication log. Shipping the I/O operation may include shipping an application I/O operation associated with servicing an application. The method may further include shipping the write preserved in the replication log to the other node”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-transitory storage medium disclosed by Murphy/Malik/Chintalapati combination to include the proactive data protection action comprising capturing IOs, logging and replicating them on a different node as taught by Dash.  One of ordinary skill in the art would have been motivated to make this modification because it will prevent data inconsistencies and the methods described can assist in bettering performance overhead. (Dash: Col. 1, lines 7-32 and Col. 3, lines 22-35).

Claim 5 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy in view of Malik in view of Chintalapati and further in view of U.S. Publication No. 2018/0032405 to Chen et al. (“Chen”).

Regarding claim 5, the Murphy/Malik/Chintalapati combination teaches each of the elements of claim 1 as discussed above, and further teaches: 
migrating data from the virtual machine (Murphy: Paragraph [0030], "the determined repair or backup actions could include migrating data"); using persistent memory to capture data transactions involving the virtual machine (Murphy: Paragraph [0030], "the determined repair or backup actions could include migrating data"; and Paragraph [0033], "the logic can remove the node 102 from a listing of data center elements, instruct the node 102 to copy its data and load to another computing device and shut down, instruct the other computing device to receive the data and load and operate as an element of the data center, and add the other computing device to the listing of data center elements"); and, writing data asynchronously from the virtual machine to a remote node (Murphy: Paragraph [0030], "the determined repair or backup actions could include migrating data"; and Paragraph [0033], "the logic can remove the node 102 from a listing of data center elements, instruct the node 102 to copy its data and load to another computing device and shut down, instruct the other computing device to receive the data and load and operate as an element of the data center, and add the other computing device to the listing of data center elements"). 

However, the Murphy/Malik/Chintalapati combination does not appear to expressly teach:
modifying a backup schedule associated with the virtual machine;
creating a backup of the virtual machine;
creating a snapshot of the virtual machine;

However, in the same field of endeavor, Chen teaches:
modifying a backup schedule associated with the virtual machine (Chen: Paragraph [0033], "[i]t seems the third storage device has short expected lifespan and a higher chance to fail in the next 7 days.  Thus, data stored in the third storage device should be duplicated in case of lost.  It is the last step in the method of the present invention: backing up data in the storage devices according to the results of step S03"; and Paragraph [0013] "[o]nce the results are available, a schedule for backups of data (snapshot) can be confirmed");
creating a backup of the virtual machine (Chen: Paragraph [0033], "[i]t seems the third storage device has short expected lifespan and a higher chance to fail in the next 7 days.  Thus, data stored in the third storage device should be duplicated in case of lost");
creating a snapshot of the virtual machine (Chen: Paragraph [0033], "[i]t seems the third storage device has short expected lifespan and a higher chance to fail in the next 7 days.  Thus, data stored in the third storage device should be duplicated in case of lost");

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Murphy/Malik/Chintalapati combination to include specifying that the proactive data protection action includes modifying a backup schedule associated with the virtual machine, creating a backup of the virtual machine, and creating a snapshot of the virtual machine as taught by Chen.  One of ordinary skill in the art would have been motivated to make this modification in order to duplicate (backup) the data in the case of the data becoming lost (Chen: Paragraph [0033]).

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy in view of Malik in view of Chintalapati and further in view of U.S. Publication No. 2009/0164853 to Gokhale et al. (“Gokhale”).

Regarding claim 8, the Murphy/Malik/Chintalapati combination teaches each of the elements of claim 1 as discussed above. However, the Murphy/Malik/Chintalapati combination does not appear to expressly teach:
wherein information continues to be received from the sensor during implementation of the proactive data protection action.

However, in the same field of endeavor, Gokhale teaches wherein information continues to be received from the sensor during implementation of the proactive data protection action (Gokhale: Paragraph [0050], “monitor agent 100A monitors data migration operations performed within the entire system 102, 102A, as well as the status of the system elements. In one embodiment, this monitoring can comprise active monitoring, by the reporting manager 100, of data migration operations”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Murphy/Malik/Chintalapati combination to include wherein measurement information continues to be received during implementation of the proactive data protection action as taught by Gokhale.  One of ordinary skill in the art would have been motivated to make this modification in order to preserve data in the event of a problem with the computer network, the data migration systems themselves may encounter difficulties in storing data (Gokhale: Paragraph [0007]).  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 18, the Murphy/Malik/Chintalapati combination teaches each of the elements of claim 11 as discussed above. However, the Murphy/Malik/Chintalapati combination does not appear to expressly teach:
wherein information continues to be received from the sensor during implementation of the proactive data protection action.

However, in the same field of endeavor, Gokhale teaches wherein measurement information continues to be received during implementation of the proactive data protection action (Gokhale: Paragraph [0050], “monitor agent 100A monitors data migration operations performed within the entire system 102, 102A, as well as the status of the system elements. In one embodiment, this monitoring can comprise active monitoring, by the reporting manager 100, of data migration operations”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-transitory storage medium disclosed by the Murphy/Malik/Chintalapati combination to include wherein measurement information continues to be received during implementation of the proactive data protection action as taught by Gokhale.  One of ordinary skill in the art would have been motivated to make this modification in order to preserve data in the event of a problem with the computer network, the data migration systems themselves may encounter difficulties in storing data (Gokhale: Paragraph [0007]).  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claims 9 and 19 and rejected under 35 U.S.C. 103 as being unpatentable over Murphy in view Malik in view of Chintalapati and further in view of U.S. Patent No. 7,080,225 to Todd et al. (“Todd”).

Regarding claim 9, the Murphy/Malik/Chintalapati combination teaches each of the elements of claim 1 as discussed above. However, the Murphy/Malik/Chintalapati combination does not appear to expressly teach:
modifying an aspect of the proactive data protection action as the proactive data protection action is being performed.

However, in the same field of endeavor, Todd teaches modifying an aspect of the proactive data protection action as the proactive data protection action is being performed (Todd: Col. 7, lines 57-59, “an administrator might pause a migration, adjust one or more parameters defining its execution, and restart it”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Murphy/Malik/Chintalapati combination to include modifying an aspect of the proactive data protection action as the proactive data protection action is being performed as taught by Todd.  One of ordinary skill in the art would have been motivated to make this modification in order to be able to adjust a migration midstream if the migration is proceeding in an undesired manner (Todd: Col. 7, lines 59-61).  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 19, the Murphy/Malik/Chintalapati combination teaches each of the elements of claim 11 as discussed above. However, the Murphy/Malik/Chintalapati combination does not appear to expressly teach:
modifying an aspect of the proactive data protection action as the proactive data protection action is being performed.

However, in the same field of endeavor, Todd teaches modifying an aspect of the proactive data protection action as the proactive data protection action is being performed (Todd: Col. 7, lines 57-59, “an administrator might pause a migration, adjust one or more parameters defining its execution, and restart it”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-transitory storage medium disclosed by the Murphy/Malik/Chintalapati combination to include modifying an aspect of the proactive data protection action as the proactive data protection action is being performed as taught by Todd.  One of ordinary skill in the art would have been motivated to make this modification in order to be able to adjust a migration midstream if the migration is proceeding in an undesired manner (Todd: Col. 7, lines 59-61).  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Murphy in view of Malik in view of Chintalapati and further in view of U.S. Publication No. 2013/0290265 to Hari et al. (“Hari”).

Regarding claim 12, the Murphy/Malik/Chintalapati combination teaches each of the limitations of claim 11 as discussed in more detail above.  However, the Murphy/Malik/Chintalapati combination does not appear to teach:
wherein the proactive data protection action comprises any one or more of: 
stopping creation of new copies of data relating to the system or application and completing transmission of any current copies of the data; and
stopping backup and replication of a first application having a relatively lower backup priority than a backup priority of a second.

However, in the same field of endeavor, Hari teaches:
wherein the proactive data protection action comprises any one or more of: 
stopping creation of new copies of data relating to the system or application and completing transmission of any current copies of the data (Hari: Paragraph [0026], “Once the characteristic of the backup job group 112 has been determined or assessed, the scheduling of the backup job group 112 is optimized (212), based or depending on, or in accordance with, this characteristic. For instance, the scheduling may be optimized based or depending on the percentage of stale backup jobs 114 and on whether the backup jobs 114 are full or incremental. The scheduling may thus be optimized in accordance with the rank that has been assigned to the backup job group 112. In general, the aggressiveness with which the scheduling of the backup job group 112 (i.e., its constituent backup jobs 114) is optimized is in accordance with its rank, such that the higher ranked the backup job group 112, the more aggressive its scheduling is optimized, and the lower ranked the backup job group 112, the less aggressive its scheduling is optimized”; and Paragraph [0027], “Scheduling optimization can include deleting, suspending, or rescheduling the backup job group 112, where deleting is more aggressive than suspending, and suspending is more aggressive than rescheduling. Deleting the backup job group 112 means removing the backup job group 112 and its constituent backup jobs 114, such that these backup jobs 114 are no longer performed. Suspending the backup job group 112 means temporarily stopping performance of the backup job group 112 and its constituent backup jobs 114, although the backup job group 112 may later be resumed. Rescheduling the backup job group 112 means changing the times and/or frequency at which the backup job group 112 is performed, such that its constituent backup jobs 114 are performed at a different time and/or frequency”); and
stopping backup and replication of a first application having a relatively lower backup priority than a backup priority of a second application (Hari: Paragraph [0026], “Once the characteristic of the backup job group 112 has been determined or assessed, the scheduling of the backup job group 112 is optimized (212), based or depending on, or in accordance with, this characteristic. For instance, the scheduling may be optimized based or depending on the percentage of stale backup jobs 114 and on whether the backup jobs 114 are full or incremental. The scheduling may thus be optimized in accordance with the rank that has been assigned to the backup job group 112. In general, the aggressiveness with which the scheduling of the backup job group 112 (i.e., its constituent backup jobs 114) is optimized is in accordance with its rank, such that the higher ranked the backup job group 112, the more aggressive its scheduling is optimized, and the lower ranked the backup job group 112, the less aggressive its scheduling is optimized”; and Paragraph [0027], “Scheduling optimization can include deleting, suspending, or rescheduling the backup job group 112, where deleting is more aggressive than suspending, and suspending is more aggressive than rescheduling. Deleting the backup job group 112 means removing the backup job group 112 and its constituent backup jobs 114, such that these backup jobs 114 are no longer performed. Suspending the backup job group 112 means temporarily stopping performance of the backup job group 112 and its constituent backup jobs 114, although the backup job group 112 may later be resumed. Rescheduling the backup job group 112 means changing the times and/or frequency at which the backup job group 112 is performed, such that its constituent backup jobs 114 are performed at a different time and/or frequency”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-transitory storage medium disclosed by the Murphy/Malik/Chintalapati combination to make the proactive data protection action to be stopping backup and replication of a first application having a relatively lower backup priority than a backup priority of a second application as taught by Hari.  One of ordinary skill in the art would have been motivated to make this modification to firstly improve resource utilization and to increase confidence that important data is indeed being backed up. (Hari: Paragraph [0032]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Murphy in view Malik in view of Chintalapati and further in view of U.S. Publication No. 2019/0370105 to Rau et al. (“Rau”).

Regarding claim 21, the Murphy/Malik/Chintalapati combination teaches each of the elements of claim 1 as discussed above. However, the Murphy/Malik/Chintalapati combination does not appear to expressly teach:
wherein the operations further comprise presenting to a user, by way of a user interface (UI) a user-selectable list of one or more proactive data protection actions, and the user-selectable list includes the proactive data protection action, and the proactive data protection action is implemented in response to user input received by way of the UI.

However, in the same field of endeavor, Rau teaches wherein the operations further comprise presenting to a user, by way of a user interface (UI) a user-selectable list of one or more proactive data protection actions, and the user-selectable list includes the proactive data protection action, and the proactive data protection action is implemented in response to user input received by way of the UI (Rau: Paragraph [0025], “The user interface presents the ranked set of actions, where each action has a previous association with the error state and error. The use interface can also present and rank publications alongside the ranked set of actions. Once an action is selected from the user interface, the computer system 100 can provide a set of prompts guiding the user to a suggested solution. The ranked set of actions can include operations performed automatically by the computer system 100 or manually by one or more users, with the goal being to present the actions that are most likely to solve the error at the top of the rankings”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method by the Murphy/Malik/Chintalapati combination to include a user interface for selecting an action to resolve errors as taught by Rau.  One of ordinary skill in the art would have been motivated to make this modification in order to efficiently present resolution options to a user in such a manner that the list is sorted based on likelihood to resolve an issue.

Response to Arguments
Applicant’s arguments in light of amendments, see pages 8-10, filed 10/22/2021, with respect to the rejections of claims 1-3, 5-6, 8-12, and 16-21 under 35 U.S.C. §103 have been fully considered and are not persuasive.  In particular, the Examiner is interpreting the sensor as being more than merely a sensor because of its ability to predict as described by the Applicant. Therefore, it is now a processing device with the capability of sensing.  With this interpretation, the Examiner understands that both functionalities are described by Murphy and therefore can be mapped to this interpreted definition of a “sensor”. Therefore, the rejection is held containing only Murphy, Malik, and Chintalapati.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. (US 20160076920 A1, US 20080013598 A1, US 20170024536 A1, US 20180189659 A1, US 20050252884 A1, US 8762043 B2, US 20200209848 A1). The following prior art is made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20160076920 A1: Paragraph [0021), “a sensor system for a fingerboard latch assembly that comprises a latch, the sensor system comprising:”; Paragraph [0024], “a processor arranged to determine at least one parameter of the motion of the latch from the signal representing the position of the latch”; Paragraph [0026], “The processor may be arranged to analyze the determined parameter of the motion of the latch to predict failure of the latch. This is useful information for performing predictive maintenance”; Claim 22, “A sensor assembly according to claim 21, further comprising a processor arranged to determine at least one parameter of the motion of the latch from the signal representing the position of the latch”; and Claim 23, “A sensor assembly according to claim 22, wherein the processor is arranged to analyze the determined parameter of the motion of the latch to predict failure of the latch”
US 20080013598 A1: The basic concept of a sensor automatically monitoring its operational capability, i.e., self-validating performance, is generally recognized. An attempt is made to continuously monitor and self-validate the sensor's performance to determine the health of the sensor. The process of self-validation involves the continued assessment of a combination of: 1) reviewing physical parameters obtained real-time by means of electronic circuitry to obtain actual measurement data; and 2) utilizing a combination of statistical tools to estimate and predict a measurement value at a given time in the process and compare the predicted measurement value to the actual measurement data. Self-validation processes used by others include ARMA (Auto Regression Moving Average), LCSR (Loop Current Step Response), and Power Spectrum Density determination. The failure or success of any of these processes presupposes properly functioning sensor circuitry.
US 20170024536 A1: an activity sensor coupled with the processor, the activity sensor configured to receive activity data from the user that describes a user activity, wherein the instructions further cause the processor to: determine, based on the personalized immune-response model and the activity data, a predicted affect that the activity data has on the predicted blood mobilization response; and modify the user interface element based on a predicted effect that the received activity data is predicted to have on the predicted blood mobilization response.
US 20180189659 A1: Example 1 includes a predictive sensor module to monitor a characteristic of a monitored system, the predictive sensor module comprising a primary sensor to produce primary sensor data indicative of a primary characteristic of the monitored system; one or more secondary sensors to produce secondary sensor data indicative of a secondary characteristic, different from the primary characteristic, of the monitored system; and a sensor controller to (i) determine a measured value of the primary characteristic based on the primary sensor data, (ii) determine a measured value of the secondary characteristic based on the secondary sensor data, (iii) predict a predicted value of the primary characteristic using a predictive model with the measured value of the secondary characteristic as an input to the predictive model, and (iv) determine whether to update the predicted model based on a comparison of the measured value and the predicted value of the primary characteristic.
US 20050252884 A1: A process performance prediction system comprising: a plurality of sensors capable of being coupled to a process tool to measure tool data; means for predicting process performance data from said tool data; and means for detecting a fault by comparing said process performance data with target process performance data.
US 8762043 B2: A collision course prediction system comprising: a sensor system installable in a host vehicle and transmitting at an operating frequency, the sensor system detecting a target object external to the host vehicle and determining at least an object position (x, y) and an object velocity ([dot over (x)],[dot over (y)])of the target object relative to the host vehicle; a time-to-collision estimator control block calculating an estimated time-to-collision T.sub.ttc based on a longitudinal distance (x), a longitudinal velocity ([dot over (x)]) and a longitudinal acceleration ([umlaut over (x)]) of the target object relative to the host vehicle; a lateral distance estimator control block estimating a lateral distance (y) between respective centers of the host vehicle and the target object at the estimated time-to-collision T.sub.ttc, the estimation based upon a distance r to the target object from the host vehicle and a target angle (alpha) between the heading direction of the host vehicle and the position of the target vehicle determined by the sensor system; and a collision course condition determination unit determining, at a determination instant t prior to the estimated time-to-collision T.sub.ttc, a probability that the host vehicle will collide with the target object dependent at least in part upon whether the lateral distance is within a first interval, the first interval based on at least a lateral width of the host vehicle, a lateral width of the target object, and a target angle measurement error correction term Z2, the target angle measurement error correction term Z2 dependent on the distance r at the determination instant t and including a factor k* dependent upon a noise distribution of the sensor system in sensing the target angle (alpha) when transmitting at the operating frequency, wherein the correction term Z2 is determined as Z2=Z0+k*r, where Z0 is a constant.
US 20200209848 A1: The service adjustment system 420 can include a sensor reconfiguration unit 422, which, in a block 503, can generate reconfiguration signals 403 based on the determined impact of a detected or predicted fault in the vehicle. In some embodiments, when the detected or predicted fault in the vehicle corresponds to a faulty sensor in a sensor system, the sensor reconfiguration unit 422 can generate reconfiguration signals 403 that prompt an alteration of how at least one sensor in the sensor system captures measurements. For example, the reconfiguration signals 403 also can prompt a camera in the sensor system to adjust spatial or temporal resolution, exposure levels, or the like. For a RADAR sensor, the reconfiguration signals 403 can prompt a switch between long-range and short-range detection, which can alter a field of view (FoV) or measurement coordinate fields, for example, to at least partially cover the measurement coordinate field associated with the faulty sensor. For a LIDAR sensor, the reconfiguration signals 403 can prompt alteration in a projected light pattern, a field of view or measurement coordinate field, output power, or the like. In some embodiments, the reconfiguration signals 403 can prompt the sensor system to reposition at least one of the sensors to have its measurement coordinate field at least partially cover the measurement coordinate field associated with the faulty sensor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew N Putaraksa whose telephone number is (303)297-4365.  The examiner can normally be reached on Monday-Thursday 7:00am-5:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.N.P./               Examiner, Art Unit 2114      
         /GABRIEL CHU/         Primary Examiner, Art Unit 2114